Citation Nr: 0826378	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2002 to April 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in pertinent part, granted service 
connection for hypertension, evaluated as noncompensable, 
April 22, 2004.

A June 2005 rating decision increased the disability rating 
to a 10 percent evaluation, effective April 22, 2004.  The 
veteran and his representative have argued for an evaluation 
in excess of 10 percent.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
initial evaluation for hypertension remains before the Board.

The veteran attended a hearing before the undersigned at the 
RO in May 2008.  A transcript of the hearing is of record.   


FINDING OF FACT

The veteran has not been shown to have predominant diastolic 
blood pressure readings of 110 or more or predominant 
systolic readings of 200.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

These appeals arise from the initial evaluations provided 
after grants of service connection.  The court's have held 
that were the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issue in this appeal arises from the veteran's 
disagreement with the rating established with the grant of 
service connection.  The courts' reasoning in Hartman and 
Dunlap leads to the conclusion that further VCAA notice is 
not required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, No. 05-0876 (Fed. Cir. May 19, 2008).  In this 
instance, there has been no allegation of prejudice by the 
veteran or his representative.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

At the May 2008 hearing, the veteran testified that he had 
received private treatment for hypertension at the emergency 
room of United Regional Hospital in Wichita Falls.  He also 
reported that he had a physical scheduled at the end of May 
2008 with a Dr. Reanus at Cook's Hospital.  The veteran's 
representative stated that he would prepare a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veteran's Affairs) requesting documents from 
Cook Hospital and United Regional Hospital.  

To date the releases to obtain these records have not been 
received; nor have the records been submitted.  VA is only 
required to obtain evidence that a claimant "adequately 
identifies," and authorizes the Secretary to obtain 38 
U.S.C.A. § 5103A(b),(c).  As the veteran has not provided 
release forms for treatment records from Cook Hospital and 
United Regional Hospital, he has not authorized VA to obtain 
them.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In April 2004 the veteran underwent a VA examination.  The 
veteran's blood pressure was 138/96, 140/96, 140/98.  The 
diagnosis was hypertension, untreated, elevated.

In January 2005 the veteran presented to Dr. Michael 
Mitchell.  His blood pressure was 150/108.  Lying blood 
pressure was 140/98, sitting was 140/102 and standing was 
150/108.  The diagnosis was hypertension.

The veteran presented to Dr. Mitchell again in February and 
March 2005.  In February, his lying blood pressure was 
138/90, sitting was 138/100 and standing was 138/110.  The 
diagnosis was inadequately controlled hypertension.  

In March 2005, his blood pressure was 126/84.  The diagnosis 
was hypertension that was adequately controlled on Micardis 
80 once a day.

In May 2006 the veteran underwent a VA examination.  He 
reported that he was on Micardis once a day.  He did not know 
the dose and he reported that it currently did not give him 
any side effects.  It did keep his blood pressure under 
control as far as he knew.  He reported no symptoms secondary 
to the hypertension, had never had any heart disease and 
reported that his hypertension was not affecting his studies 
or activities as he was a full time student.  He stated that 
he did not take his blood pressure medications that morning 
because he took them at night.  Blood pressure in his right 
arm was 146/91 sitting with a pulse of 85 and 148/99 standing 
with a pulse of 86.  His left arm blood pressure was 139/99 
sanding with a pulse of 86.  He did not have any jugular 
venous disease (JVD) or bruits.  His chest was clear to 
auscilation bilaterally.  CVS was regular in rate and rhythm 
without any murmurs, gallops or rubs.  Cardiac impulse did 
not seem to be displaced.  The diagnosis was hypertension.  
An EKG and chest X-ray showed normal cardiac size.  

At his May 2008 hearing, the veteran testified that his heart 
beat rises after he took inhalers for his asthma.  He felt 
that his service connected asthma and rhinitis conditions 
adversely affected his hypertension.  He stated that on one 
occasion he went to the emergency room for his hypertension 
and that the readings he received for his high blood pressure 
at his VA examination were low because he had taken his 
medication.

Analysis

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Code 7101 (2007).

The veteran requires medication to control his blood 
pressure; however, his diastolic blood pressure has never 
been 110 or more.  He has also never had systolic blood 
pressure readings of 200 or more.  Blood pressure readings 
have not approximated these levels.  38 C.F.R. § 4.7.

As there is no evidence of the blood pressure readings needed 
for a higher rating, the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for hypertension. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown or claimed as the 
veteran is a full time student who indicated that his studies 
and activities had not been affected by his hypertension.  
Further, the record does not reflect recent hospitalization 
for his hypertension.  Referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


